Citation Nr: 0728915	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-34 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002 
for an award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
January 1944 to September 1974.  He died on December [redacted], 
2000.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and August 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Upon review of this case, it would appear that the appellant 
may be alleging clear and unmistakable error in an August 
2001 decision which denied entitlement to dependency and 
indemnity compensation benefits.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  In a rating decision of August 2001, from which no appeal 
was taken, the RO denied entitlement to dependency and 
indemnity compensation benefits, to include service 
connection for the cause of the veteran's death, benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318, and 
Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35.

2.  On April 1, 2003, there was received the appellant's 
"reopened" claim for dependency and indemnity compensation 
benefits.

3.  In a rating decision of March 2004, the RO granted 
dependency and indemnity compensation benefits, to include 
service connection for the cause of the veteran's death, and 
Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35, effective from April 1, 2003, the 
date of receipt of the appellant's "reopened" claim.

4.  In a rating decision of August 2004, the effective date 
for the award of dependency and indemnity compensation 
benefits was revised to March 26, 2002, the effective date of 
liberalizing legislation which added colon cancer to the list 
of diseases and/or disabilities for which service connection 
could be granted on a presumptive basis for a radiation-
exposed veteran.


CONCLUSIONS OF LAW

1.  The rating decision of August 2001, which denied 
entitlement to dependency and indemnity compensation 
benefits, to include service connection for the cause of the 
veteran's death, benefits under the provisions of 38 U.S.C.A. 
§ 1318, and Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  An effective date earlier than March 26, 2002 for an 
award of dependency and indemnity compensation benefits is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, as well as service medical records, and VA 
inpatient and outpatient treatment records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The appellant (the widow of the veteran) seeks an effective 
date earlier than March 26, 2002 for the award of dependency 
and indemnity compensation benefits.  In pertinent part, it 
is contended that such benefits are warranted effective from 
February 2001, the date of the appellant's initial claim for 
dependency and indemnity compensation benefits.

In that regard, in order to establish service connection for 
the cause of the veteran's death (the basis for the 
appellant's prior claim for dependency and indemnity 
compensation benefits), the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).  There are primary 
causes of death, which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

Colon cancer may be service connected if it becomes manifest 
in a radiation-exposed veteran, provided the rebuttable 
presumptions of 38 C.F.R. § 3.307 are also satisfied.  The 
term radiation-exposed veteran means either a veteran who, 
while serving on active duty, or an individual who while a 
member of a Reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The term 
radiation-risk activity includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  The term onsite participation means presence at the 
test site during an official operational period of an 
atmospheric nuclear test, or the performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of the nuclear test.  For 
tests conducted by the United States, the term operational 
period means for Operation UPSHOT-KNOTHOLE, the period March 
17, 1953 through June 20, 1953.  38 C.F.R. § 3.309 (2006).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the Act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2006).

In the present case, a review of the record discloses that 
the veteran died on December [redacted], 2000.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was carcinoma of the colon with metastasis to the 
liver.  At the time of death, service connection was in 
effect for the postoperative residuals of left total hip 
replacement, with impairment of the femur, evaluated as 30 
percent disabling; degenerative arthritis of multiple joints, 
evaluated as 40 percent disabling; the postoperative 
residuals of a herniated nucleus pulposus of the lumbar 
spine, evaluated as 20 percent disabling; and prostatitis, 
evaluated as noncompensably disabling.  The combined 
evaluation for the veteran's various service-connected 
disabilities was 70 percent.

In February 2001, there was received the appellant's original 
claim for service connection for dependency and indemnity 
compensation benefits.  In a rating decision of August 2001, 
the RO denied entitlement to dependency and indemnity 
compensation benefits, to include service connection for the 
cause of the veteran's death, benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, and Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35.  
The primary basis for the denial of benefits was that 
available evidence failed to demonstrate that the veteran, 
during his period of active military service, had been 
exposed to ionizing radiation.  The appellant, as the basis 
for her claim, had argued that, in 1954 or 1955, the veteran 
had gone to Nevada on a "special assignment," during the 
course of which he was exposed to radiation.  As noted above, 
the appellant failed to initiate an appeal with regard to the 
August 2001 denial of benefits.

On March 26, 2002, the VA amended its regulations regarding 
presumptive service connection for certain diseases for 
veterans who had participated in radiation-risk activities 
during active service, or while members of Reserve components 
during active duty for training or inactive duty training.  
The amendment added cancers of the bone, brain, colon, lung, 
and ovary to the list of diseases for which service 
connection might be granted on a presumptive basis, and 
amended the definition of the term "radiation-risk activity."  
The intended effect of the amendment was to ensure that 
veterans who might have been exposed to radiation during 
military service did not have a higher burden of proof than 
civilians exposed to ionizing radiation who might be entitled 
to compensation for such cancers under comparable Federal 
statutes.  See 38 C.F.R. § 3.309(d) (2006)

On April 1, 2003, there was received the appellant's 
"reopened" claim for dependency and indemnity compensation 
benefits.

In October 2003, there was received a September 2003 letter 
from the Defense Threat Reduction Agency (DTRA), the 
executive agent for the Department of Defense (DOD) Nuclear 
Test Personnel Review Program, serving veterans of U.S. 
atmospheric nuclear tests, as well as the occupation forces 
of Hiroshima and Nagasaki, Japan.  That letter was to the 
effect that pertinent records confirmed the participation of 
the veteran in a U.S. atmospheric nuclear test, specifically, 
Operation UPSHOT-KNOTHOLE, which was conducted at the Nevada 
Test Site in 1953.

In a rating decision of March 2004, the RO granted 
entitlement to dependency and indemnity compensation 
benefits, to include service connection for the cause of the 
veteran's death, and Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35, effective from 
April 1, 2003, the date of the appellant's "reopened" claim 
for benefits.  The basis of the allowance of benefits was the 
addition of (the veteran's fatal) colon cancer to the list of 
diseases and/or disabilities for which service connection 
could be granted on a presumptive basis in a 
radiation-exposed veteran.  A subsequent rating decision in 
August 2004 revised the effective date for the grant of 
dependency and indemnity compensation benefits to March 26, 
2002, the effective date of "liberalizing legislation" which 
added colon cancer to that list of presumptive diseases.

The appellant (the widow of the veteran) argues that 
dependency and indemnity compensation benefits should have 
been awarded effective from February 2001, the date of her 
original claim for such benefits.  However, and as noted 
above, at the time of the initial denial of dependency and 
indemnity compensation benefits in August 2001, there was no 
evidence that the veteran had, in fact, been exposed to 
ionizing radiation.  Nor had colon cancer yet been added to 
the list of diseases for which service connection could be 
granted on a presumptive basis in a radiation-exposed 
veteran.  As previously noted, where dependency and indemnity 
compensation is awarded pursuant to a liberalizing law or a 
liberalizing VA issue, the effective date of such award or 
increase must be fixed in accordance with the facts found, 
but may not be earlier than the effective date of the Act or 
administrative issue, in this case, March 22, 2002.  In point 
of fact, where a claim is reviewed at the request of a 
claimant more than one year after the effective date of the 
law or VA issue (as in this case), benefits are authorized 
only for a period of one year prior to the date of receipt of 
such request, in this case, April of 2002.  In any case, 
based on the entire evidence of record, there exists no basis 
for an award of dependency and indemnity compensation 
benefits prior to March 26, 2002, the date of liberalizing 
legislation which added colon cancer to the list of 
diseases/disabilities for which service connection could be 
granted on a presumptive basis for a radiation-exposed 
veteran.  Accordingly, the appellant's claim for an earlier 
effective date must be denied.

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of June, October, and 
December 2003, and once again in April and November 2004, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
for an earlier effective date, as well as what information 
and evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA inpatient 
and outpatient treatment records, and the aforementioned 
report from the Defense Threat Reduction Agency.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



ORDER

An effective date earlier than March 26, 2002 for an award of 
dependency and indemnity compensation benefits is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


